Citation Nr: 0012541	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-17 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased schedular rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a compensable rating for the residuals of 
a fracture of the left third metacarpal.  

3.  Entitlement to service connection for arthritis of the 
spine and joints due to exposure to agent orange.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1968 to 
October 1969.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Board notes that the appellant did not file a timely VA 
Form 9 with regards to the issue of entitlement to a 
compensable rating for his left third metacarpal.  The Board 
finds, however, that the transcript of the hearing held in 
January 1998 constitutes timely filing of the substantive 
appeal of this issue.  38 C.F.R. §§ 20.202, 20.302 (1999); 
Tomlin v. Brown, 5 Vet. App. 355 (1993).


FINDINGS OF FACT

1.  The appellant's residuals of a fracture of the left third 
metacarpal are primarily manifested by pain.  

2.  The appellant was first diagnosed with arthritis of the 
spine and joints close to three decades after separation from 
service.  Competent evidence attributing arthritis of the 
spine and joints to service has not been presented.

3.  The claim for service connection for arthritis of the 
spine and joints, secondary to exposure to Agent Orange, is 
not plausible.

4.  Competent evidence relating hepatitis C to service has 
not been presented.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the residuals of 
a fracture of the left third metacarpal have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59; Part 4, Diagnostic Codes 5309 and 5226 (1999).  

2.  The claim for service connection for arthritis of the 
spine and joints due to exposure to Agent Orange is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for hepatitis C is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that as a firefighter during service, 
he had many minor injuries, especially to the neck and back.  
He claims that his duties required him to assist in 
transporting the dead and the wounded, which put him in 
contact with blood and other bodily fluids.  He claims that 
as a result of this exposure to bodily fluids, he now has 
hepatitis C.  He also asserts that he is entitled to a 
compensable evaluation for his left hand because he has pain 
with use and with weather changes.  

The appellant had previously filed a claim for service 
connection for a back and joint disability and it was denied 
by means of a September 1997 rating decision.  That decision 
was not appealed.  The evidence before the RO at that time 
did not include a diagnosis of arthritis.  However, evidence 
received subsequent to that decision indicates that he has 
arthritis.  The RO correctly concluded that this was new and 
material evidence and reopened the claim. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).  The issue now before 
the Board is entitlement to service connection.    

The appellant's service medical records do not indicate 
treatment for or diagnosis of a spine or joint condition.  In 
addition, there is no indication in the service medical 
records that he had any form of hepatitis.  In October 1968, 
he sustained an accidental gunshot wound to the left hand 
while he was cleaning his gun.  The diagnosis was gunshot 
wound to the left hand with fracture of the third metacarpal.  
There was no artery or nerve involvement.  The wound was 
debrided under local anesthetic.  His hand was then splinted, 
the wound was dressed, and he was placed on antibiotic 
therapy for approximately two weeks.  Subsequent to this, his 
arm and hand were placed in a cast and he was released to 
light duty.  The cast was removed after approximately three 
weeks and he was returned to full duty.   

The pertinent post-service medical evidence of record 
indicates that in November 1975, the appellant was 
hospitalized for right flank pain.  Examination at that time 
noted pain on motion of the spine and other parts of the body 
which moved the right flank.  X-rays of the lumbar and 
thoracic spine were normal.  

In December 1978, the appellant reported that he fell down a 
bluff, approximately 10 feet, and had middle back pain.  X-
rays of the cervical spine were normal.  X-rays of the 
thoracic spine showed a compression fracture.  X-rays of the 
lumbar spine showed essentially normal lumbosacral spine; 
there was slight dextroscoliosis of the lumbar spine.  

In February 1981, the appellant reported that he had injured 
his right knee when he fell off of a horse.  X-rays of the 
right knee were normal.

A letter from a chiropractor (Dr. S.R.V.), dated in May 1996, 
indicates that the appellant had been under the doctor's care 
and that the appellant had intervertebral disc disease of L4-
L5 and right lateral and lateral flexion malposition of L3.  

A report of an Agent Orange examination, dated in September 
1996, indicates that the appellant reported having chronic 
low back pain/strain syndrome and chronic pain in the knees 
and shoulders.  With regards to the back, it was noted that 
he had recurrent low back pain since being involved in 1 of 
10 motor vehicle accidents in 1981.  With regards to the 
knees and shoulders, the examination report states that he 
sustained multiple injuries from 10 motor vehicle accidents 
and that the first time he had joint pain following an 
accident was in 1971.  X-rays of the lumbar spine showed 
bilateral spondylolysis at L5 with narrowing of the L5/S1 
interspace and mild dextroscoliosis of the lumbar spine.      

A report of a VA hospitalization, dated in February 1998, 
indicates that the appellant's hepatitis screening was 
positive for HCV.  A report of a VA hospitalization dated in 
May 1998 indicates that he was hepatitis C reactive and 
positive by PCR.  His discharge summary includes diagnoses of 
(1) hepatitis C virus positive by PCR, and (2) generalized 
degenerative joint disease, especially involving the spine.   

A report of a VA examination, dated in April 1998, indicates 
that the appellant reported that his hand bothered him during 
weather changes.  He also reported a catching sensation on 
the dorsum of the left hand on the thenar side of the distal 
shaft of the middle metacarpal ray.  Examination of the left 
hand showed a 1-inch midpalmar incision, well-healed and 
barely visible.  The dorsum of the left hand showed a 1-inch 
slightly widened scar over the head and neck of the middle 
finger metacarpal.  The hand showed very little sign of heavy 
usage such as calluses or skin lesions.  He had pinch, hook, 
and grasp.  Knuckle profile was reduced secondary to the 
shortening of the metacarpal shaft.  He had no complaints as 
far as sensory loss.  In the area deep to the above wound 
scar in the region of the metacarpal neck, the bone was 
palpably irregular.  X-rays showed the middle finger 
metacarpal ray to have been shortened.  There was an 
irregularity on the thenar side at the head and neck 
junction.  The overall alignment of the metacarpal was 
excellent.  There was no rotation.  The lateral projection 
showed good alignment in the relationship of the head to the 
rest of the metacarpal row.  No bullet fragments or metallic 
wound fragments were present.  The impression was remote 
gunshot wound, left middle metacarpal head and neck junction, 
healed with axial shortening but excellent alignment and no 
foreign bodies.  

I.  Left hand.

The appellant claims entitlement to a compensable rating for 
his left hand disability based on pain and discomfort.  This 
raises a plausible claim for an increased rating; thus, the 
appellant's claim is well-grounded within the meanings of 
38 U.S.C.A. § 5107(a) (West 1991). 

This appeal comes before the Board from an original award of 
service connection. The Board observes here that the U.S. 
Court of Appeals for Veterans Claims (Court) has noted that, 
in a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the Board finds that entitlement to the same 
rating is warranted since the date of the award of service 
connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  

The Board notes that since the initiation of this claim, VA's 
Schedule for Rating Disabilities for muscle injuries have 
been revised.  See 62 Fed. Reg. 30, 235-240 (June 3, 1997).  
Some regulations which were actually discussions of medical 
principles were deleted while other regulations were 
rephrased or reorganized for clarity.  Review of the 
applicable provisions of both the old and the new regulations 
show no substantive change in the criteria for rating the 
appellant's left third metacarpal fracture.  

The appellant's residuals of gunshot wound to his left hand 
can be ascertained by application of the criteria set forth 
under 38 C.F.R. Part IV, DC 5309, 5226 and 7804 (1999).  
Under DC 5309, it is stipulated that muscle injuries of the 
hand are to be rated based on limitation of motion, the 
minimum rating being a 10 percent rating.  Under DC 5226, the 
maximum possible rating for ankylosis of the middle finger in 
either hand is 10 percent.  Under DC 7804, a maximum rating 
of 10 percent is allowed for scars that are superficial, 
tender, and painful on objective demonstration.  However, the 
record establishes that he does not have a tender and painful 
scar.

In this case, the record indicates that a bullet injured the 
appellant's left hand, causing bony damage.  Therefore, a 
minimum rating of 10 percent is warranted under DC 5309.  As 
there is no limitation of motion, and since this is the 
maximum rating possible even with limitation of motion, 
further evaluation is not necessary under DC 5226.  
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown; however, the analysis in DeLuca 
does not assist the appellant, as he is receiving the maximum 
disability evaluation for limitation of motion of the middle 
finger.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).      

In reaching this determination, the Board has considered the 
guidance established by the Court in Hill v. Principi, 3 Vet. 
App. 540, 541 (1992) and Shipwash v. Brown, 8 Vet. App. 218 
(1995).  However, there is neither ankylosis nor unfavorable 
anklylosis.  The disorder does not approximate the functional 
equivalent of ankylosis.  Although the bone is irregular, the 
veteran retains pinch, hook and grasp.  


II.  Degenerative joint disease.

The record indicates that the appellant served in the 
Republic of Vietnam during the Vietnam Era.  He has reported 
minor injuries to the neck and back during service and 
asserts that his degenerative arthritis is due to his 
exposure to Agent Orange during service in Vietnam.

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b) (1999)).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board finds that the appellant's claim for service 
connection for arthritis is not well-grounded.  As mentioned 
above, the service medical records do not indicate that he 
had any spine or joint condition in service.  Post-service 
medical records indicate that he was first diagnosed with 
degenerative arthritis close to three decades after 
separation from service.  He has not submitted any medical 
evidence linking degenerative arthritis to service.  The 
Board notes the assertion that arthritis is due to exposure 
to Agent Orange.  However, as a layman, one is not competent 
to render such a medical opinion and this does not serve to 
establish a well-grounded claim for service connection.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The fact remains 
that no examiner attributed the remote post-service diagnosis 
to service, including agent orange exposure.  Further, 
degenerative arthritis is not considered a disease entitled 
to presumptive service connection based on exposure to Agent 
Orange, 38 C.F.R. § 3.307(e) (1999).

The Board notes that the appellant has reported minor 
injuries to the neck and back in service.  The Board accepts 
this assertion for well-grounded purposes.  Therefore, 
further analysis under 38 U.S.C.A. § 1154(b) is unnecessary.  
Nevertheless, the claim is still not well-grounded as there 
is no medical nexus between any alleged minor injuries in 
service and the currently diagnosed arthritis. 

The Board also notes that in his original claim, dated in 
April 1997, the appellant reported that he had received 
treatment from Dr. P.M. in 1972-1973 for back pain.  However, 
these treatment records are not associated with the claims 
file.  The Board does not find prejudice to the appellant in 
the failure to obtain such records as there is subsequent 
private medical records in 1975 and 1978 which do not show 
any evidence of degenerative arthritis.  Accordingly, the 
Board concludes that the claim for service connection for 
arthritis of the spine and joints, secondary to exposure to 
Agent Orange, is not well-grounded.  Because the Board will 
not reach the merits of the appellant's claim, the Board will 
not address the application of the benefit-of-the-doubt rule.  
See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Hepatitis C.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the case at hand, current VA medical records indicate that 
the appellant has hepatitis C.  He has also reported 
involvement in a high risk activity which brought him in 
contact with bodily fluids, namely, assisting injured 
individuals while in service.  He also has a reported history 
of intravenous drug use recorded during hospitalization in 
1998.  

We conclude that the claim for service connection is not well 
grounded.  Even if we accept the veteran's assertion of 
exposure to bodily fluids during service, there is no 
competent evidence linking the remote diagnosis to service.  
The veteran's own assertion that there is a relationship is 
not competent and does not serve to establish a well-grounded 
claim.  We conclude that there are no similarities between 
this case and the facts in Hodges v. West, No. 98-1275 (U.S. 
Vet. App. Jan. 12, 2000).  In this case, in service and post 
service risk activity has been reported.  Examiners have not 
attributed the remote diagnosis to either activity.  
Therefore, there is no competent evidence of a nexus to 
service.


ORDER

A 10 percent rating for residuals of a fracture of the third 
metacarpal of the left hand is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  Service connection for arthritis of the spine and 
joints is denied.  Service connection for hepatitis C is 
denied.


REMAND

The evidence of record indicates that the appellant is 
receiving Social Security benefits, apparently based on his 
psychiatric disability.  The records from the Social Security 
Administration (SSA) should be associated with the claims 
file prior to further consideration of the appellant's claim 
for increased rating for post-traumatic stress disorder 
(PTSD).  See Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 
4, 2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's SSA 
records and associate them with the 
claims file.

2.  The RO should take the necessary 
steps to obtain the appellant's current 
medical records pertaining to treatment 
of his PTSD, to include all recent, 
pertinent VA treatment records not 
already associated with the claims file.  

3.  The RO should then re-adjudicate the issue on 
appeal.  

4.  The RO should issue a Statement of 
the Case addressing the issue of a 
permanent and total rating.  (The RO is 
referred to the 21-4138 dated in 
September 1999, the letter of June 1999, 
and the VA Form 646, dated in January 
2000.)  


If the benefits sought on appeal remain denied, the claim 
should be returned to the Board, following the usual 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



